NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

JOHNNIE H. BEASLEY, JR.,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7029

Appeal from the United States Court of Appeals for
Veterans Claims in 11-1931, Judge Robert N. Davis.

ON MOTION

ORDER

Johnnie H. Beasley, Jr. moves for a GO-day extension
of time, until October 12, 2012, to file his reply brief.

Upon consideration thereof,

IT IS ORDERED THATZ

BEASLEY V. DVA 2

The motion is granted.

FoR THE COURT

 0 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Kenneth M. Carpenter, Esq.
Ne1son R. Richards, Esq.
521 LEEPEALS son
us`r?iti=iaiiiri¢\ip_c:ncurr
AUG 0 7 2012

JAN HUBBALY
CLEHK

n